         Case 1:20-cv-10523-DLC Document 69 Filed 06/23/20 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS
__________________________________________
 JOHN R. WADE, III, SHARON WADE, JOHN )
 WADE IV, and TAYLOR WADE,                 )
                                           )
                   Plaintiffs,             )
            v.                             )
                                           )
 TRI-WIRE EMPLOYEE STOCK OPTION            )
 TRUST, SCOTT PERRY, ROBERT R. NEWELL, )
 ROBERT LANDRY, DAVID GESMONDI,            ) Civil Action No. 1:20-cv-10523-DLC
 CAPITAL TRUSTEES, LLC, SPINNAKER          )
 TRUST, ROBERT GOULD, JEANINE              )
 PENDERGAST, EMPIRE VALUATION              )
 CONSULTANTS, LLC, SES WINDING UP          )
 CORPORATION f/k/a SES ADVISORS, INC.,     )
 SES ESOP STRATEGIES, LLC, as successor to )
 SES ADVISORS, INC., BELLMARK              )
 PARTNERS, LLC, JOHN MARSH, LORI           )
 WENETTA, and RUBEN KLEIN,                 )
                    Defendants.            )
__________________________________________ )

                               NOTICE OF APPEARANCE

       Comes now the undersigned, Brian P. Muething and enters his appearance as counsel of

record for the Defendant Capital Trustees LLC.



 Dated: June 23, 2020                                /s/ Brian P. Muething
                                                     Brian P. Muething (pro hac vice)
                                                     KEATING MUETHING & KLEKAMP PLL
                                                     One E. 4th Street, Suite 1400
                                                     Cincinnati, OH 45202
                                                     Tel: (513) 579-6400
                                                     Fax: (513) 579-6457
                                                     bmuething@kmklaw.com

                                                     Attorney for Defendant Capital Trustees LLC




                                                 1
             Case 1:20-cv-10523-DLC Document 69 Filed 06/23/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE

         This is to certify that a copy of the foregoing document has been served upon all counsel

of record, this 23rd day of June, 2020, via the Court’s electronic ECF filing system.



                                                      /s/Brian P. Muething
                                                      Brian P. Muething (pro hac vice)


10078411.1




                                                 2
